Name: Commission Regulation (EU) NoÃ 599/2010 of 8Ã July 2010 amending Regulation (EC) NoÃ 1077/2008 laying down rules for the implementation of Council Regulation (EC) NoÃ 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) NoÃ 1566/2007
 Type: Regulation
 Subject Matter: fisheries;  information technology and data processing;  communications;  information and information processing
 Date Published: nan

 9.7.2010 EN Official Journal of the European Union L 174/1 COMMISSION REGULATION (EU) No 599/2010 of 8 July 2010 amending Regulation (EC) No 1077/2008 laying down rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1966/2006 (1) on electronic recording and reporting of fishing activities and on means of remote sensing, and in particular Article 5 thereof, Whereas: (1) Council Regulation (EC) No 1966/2006 provides for the adoption of detailed rules fixing the formats that the competent national authorities are to use to exchange information for control and inspection purposes. (2) The application of the format defined in the annex of current version of Commission Regulation (EC) No 1077/2008 of 3 November 2008, laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 (2) and recent developments in Member States have shown that this format shall be further improved to ensure mutually compatible data exchange according to the agreed XML format. It is therefore necessary to replace the annex by a new one. (3) The measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 1077/2008 Regulation (EC) No 1077/2008 is hereby amended as follows: The Annex is replaced by the text in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 409, 30.12.2006, p. 1, as rectified in OJ L 36, 8.2.2007, p. 3. (2) OJ L 340, 22.12.2007, p. 46. ANNEX ANNEX (1) ELECTRONIC INFORMATION EXCHANGE FORMAT 1. Character set definitions are available at http://europa.eu.int/idabc/en/chapter/556used for ERS should be: Western character set (UTF-8) 2. All Codes (or appropriate references) will be listed on the EC Fisheries web site with a location to be specified: http://ec.europa.eu/fisheries/cfp/control_enforcement_en.htm (including codes for corrections, ports, fishing areas, intentions on leaving port, reasons for returning to port, type of fishing/target species, codes on entering conservation/effort zones and other codes or references; 3. All 3 character codes are XML elements (3 character code), all 2 character codes are XML attributes; 4. The XML sample files and the reference XSD definition of the above Annex will be placed on the EC website with a location to be specified. 5. All the weights in the table are expressed in kilograms and, if needed with up to 2 decimals of precision. Operations table view No Element or attribute name Code Description and content Compulsory (C)/ Compulsory if (CIF) (2)/ Optional (O) (3) 1 OPS ELEMENT OPS Operations element: this is the top level envelope of all operations sent to the web service operation. OPS element must contain one of the sub-elements DAT, RET, DEL, COR, QUE, RSP. 2 Country of destination AD Destination for the message (ISO alpha-3 country code) C 3 Sending country FR Country transmitting the data (ISO alpha-3 country code) C 4 Operation No ON unique ID (AAAYYYYMMDD999999) generated by sender C 5 Operation Date OD Date of transmission of the message (YYYY-MM-DD) C 6 Operation Time OT Time of sending the message (HH:MM in UTC) C 7 Test flag TS Set to 1 if the operation is to be regarded as a test. O 8 Data operation DAT (See details of sub-elements and attributes of DAT) CIF 9 Acknowledgement message RET (See details of sub-elements and attributes of RET) CIF 10 Delete operation DEL (See details of sub-elements and attributes of DEL) CIF 11 Correction operation COR (See details of sub-elements and attributes of COR) CIF 12 Query operation QUE (See details of sub-elements and attributes of QUE) CIF 13 Response operation RSP (See details of sub-elements and attributes of RSP) CIF 14 15 Data Operation DAT Data operation to push log book or sales note information to another MS 16 ERS message ERS Includes all relevant ERS data, i.e. the whole message C 17 18 Delete Operation DEL Delete operation to ask receiving MS to delete previously sent data 19 Record No. RN Record No to be deleted. (AAAYYYYMMDD999999) C 20 Reason for Rejection RE Free text giving an explanation for the rejection O 21 22 Correction operation COR Correction operation to ask another MS to correct previously sent data. 23 Original Message number RN Record number of the message being corrected (format AAAYYYYMMDD999999) C 24 Reason for Correction RE Code list to be found at http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm. Free text field O 25 New corrected data ERS Includes all relevant ERS data, i.e. the whole message C 26 27 Acknowledgment operation RET Acknowledgement operation to reply to DAT, DEL or COR operation 28 Sent Message number ON Operation no.(AAAYYYYMMDD999999) that is being acknowledged. C 29 Return status RS Indicates the status of the received message/report. The code list to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 30 Reason for Rejection RE Free text giving an explanation for the rejection O 31 32 Query operation QUE Query operation to pull logbook information from another MS 33 Commands to execute CD Can be one of the following: get_vessel_data / get_historical_data / get_all_vessel_data C 34 Vessel identifier type ID Shall be at least one of the following: RC/IR/XR/NA O 35 Vessel Identifier Value IV Example: O 36 Start Date SD Start Date of requested period (YYYY-MM-DD) CIF get_all_vessel_data 37 End Date ED End Date of requested period (YYYY-MM-DD) O 38 39 Response operation RSP Response operation to answer a QUE operation 40 ERS message ERS Includes all relevant ERS data, i.e. the whole message O 41 Return Status RS Indicates the status of the received message/report. The code list to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 42 Operation No. ON The operation no.(AAAYYYYMMDD999999) which is being replied to. C 43 Reason for Rejection RE If response is negative, reason for not replying with data. Free text giving an explanation for the rejection O 44 Logbook and Sales note table view No Element or attribute name Code Description and content Compulsory (C)/ Compulsory if (CIF) (2)/ Optional (O) (3) 45 ERS message 46 Start of message ERS Tag indicating start of the ERS message C 47 Message (record) number RN Serial number of the message (format AAAYYYYMMDD999999) C 48 Message (record) date RD Date of transmission of the message (YYYY-MM-DD) C 49 Message (record) time RT Time of retransmission of the message (HH:MM in UTC) C 50 51 Logbook declaration: LOG LOG is a Logbook declaration 52 The following attributes need to be specified The LOG contains one or more of the following declarations DEP, FAR, RLC, TRA, COE, COX, ENT, EXI, CRO, TRZ, INS, DIS, PNO, EOF, RTP, LAN 53 Start of log record LOG Tag indicating start of the logbook record C 54 Vessels Community Fleet Register (CFR) number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number C 55 Vessels main identification RC International radio call sign CIF CFR not up to date 56 Vessels external identification XR Side (hull) registration number of the vessel O 57 Name of vessel NA Name of the vessel O 58 Name of the master MA Name of the master (any change during trip to be sent in next LOG transmission) C 59 Master address MD Address of master (any change during trip to be sent in next LOG transmission) C 60 Country of registration FS Flag state of vessel registration. ISO alpha-3 country code C 61 62 DEP: declaration element Required on every departure from port, to be sent in next message 63 Start of Departure declaration DEP Tag indicating start of the departure from port declaration C 64 Date DA Date of departure (YYYY-MM-DD) C 65 Time TI Time of departure (HH:MM in UTC) C 66 Port name PO Port code (ISO alpha-2 country code + 3 letter port code). Port code list (CCPPP) to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 67 Anticipated activity AA Code list to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm CIF effort reporting required for intended activity 68 Gear on board GEA (See details of sub-elements and attributes of GEA) C 69 Catch on board sub-declaration (list of species SPE sub-declarations) SPE (see details of sub-elements and attributes of SPE) CIF catch on board the vessel 70 71 FAR: fishing activity declaration Required by midnight on each day at sea or in response to request from the flag state 72 Start of Fishing Activity Report declaration FAR Tag indicating start of a fishing activity report declaration C 73 Last report marker LR Marker that indicates that this is the last FAR report that will be sent (LR=1) CIF last message 74 Inspection marker IS Marker that indicates this fishing activity report was received following an inspection carried out onboard the vessel. (IS=1) CIF inspection occurred 75 Date DA Date for which fishing activities being reported whilst vessel at sea (YYYY-MM-DD) C 76 Time TI Start time of fishing activity (HH:MM in UTC) O 77 Relevant area sub-declaration RAS Specified if no catch was made (for effort purposes). List of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm. (See details of sub-elements and attributes of RAS). CIF when no SPE to record 78 Fishing Operations FO Number of fishing operations O 79 Fishing Time DU Duration of fishing activity in minutes - defined as fishing time equals the number of hours spent at sea, minus the time spent in transit to, between and returning from the fishing grounds, dodging, inactive or waiting for repair CIF required (3) 80 Gear sub-declaration GEA (See details of sub-elements and attributes of GEA) CIF any undertaken 81 Gear loss sub-declaration GLS (See details of sub-elements and attributes of GLS) CIF required by the rules (3) 82 Catch sub-declaration (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) CIF any fish caught 83 84 RLC: relocation declaration Used when catch (all or parts thereof) is transferred or moved from shared fishing gear to a vessel or from a vessels hold or its fishing gear to a keep net, container or cage (outside the vessel) in which the live catch is kept until landing 85 Start of Relocation declaration RLC Tag indicating start of a relocation declaration C 86 Date DA Date of catch relocation whilst vessel at sea (YYYY-MM-DD) C 87 Time TI Time of relocation (HH:MM in UTC) C 88 Receiving vessel CFR number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number CIF joint fishing operation and EU vessel 89 Receiving vessel radio call sign TT International radio call sign of the receiving vessel CIF joint fishing operation 90 Flag state of receiving vessel TC Flag state of vessel taking the catch (ISO alpha-3 country code) CIF joint fishing operation 91 Other Partner Vessel(s) CFR numbers RF With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number CIF joint fishing operation and partner is EU vessel 92 Other Partner vessel(s) radio call signs TF International radio call sign of the partner vessel(s) CIF joint fishing operation and other partners 93 Flag state(s) of other partner vessel(s) FC Flag state of the partner vessel(s) (ISO alpha-3 country code) CIF joint fishing operation and other partners 94 Relocated to RT 3 letter code for relocation destination (Keep net: KNE, cage: CGE, etc) Codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm CIF 95 POS sub declaration POS Location of transfer (See details of sub-elements and attributes of POS) C 96 Catch sub-declaration (list of species SPE sub-declarations) SPE Amount of fish relocated (See details of sub-elements and attributes of SPE) C 97 98 TRA: transhipment declaration For every transhipment of catch, declaration required from both donor and recipient 99 Start of Transhipment declaration TRA Tag indicating start of a transhipment declaration C 100 Date DA Start of TRA (YYYY-MM-DD) C 101 Time TI Start of TRA (HH:MM in UTC) C 102 Relevant area sub-declaration RAS The geographical area in which the transhipment took place. The list of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm. (See details of sub-elements and attributes of RAS). CIF took place at sea 103 Port name PO Port code (ISO alpha-2 country code + 3 letter port code). Port code list (CCPPP) to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm CIF took place in port 104 Receiving vessels CFR number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of registration within the EU and X being a letter or a number CIF European Union fishing vessel 105 Transhipment: receiving vessel TT If donor vessel - International radio call sign of the receiving vessel C 106 Transhipment: flag state of receiving vessel TC If donor vessel - Flag state of vessel receiving the transhipment (ISO alpha-3 country code) C 107 Donor Vessels CFR number RF With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number CIF European Union fishing vessel 108 Transhipment: (donor) vessel TF If receiving vessel - International radio call sign of the donor vessel C 109 Transhipment: flag state of donor vessel FC If receiving vessel - Flag state of the donor vessel (ISO alpha-3 country code) C 110 POS sub declaration POS (See details of sub-elements and attributes of POS) CIF required (3) (NEAFC, NAFO waters or bluefin tuna fishery) 111 Catch transhipped (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) C 112 113 COE: entry in zone declaration If fishing in stock recovery area or Western Waters 114 Start of Effort declaration: Entry in zone COE Tag indicating start of an declaration on entry into the effort zone C 115 Date DA Date of entry(YYYY-MM-DD) C 116 Time TI Time of entry(HH:MM in UTC) C 117 Target specie(s) TS Species to be targeted whilst in zone (Demersal, Pelagic, Scallops, Crabs). List of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 118 Relevant area sub-declaration RAS Geographical location of the vessel. The list of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm. (See details of sub-elements and attributes of RAS). C 119 Catch on board sub-declaration (list of species SPE sub-declarations) SPE (See details of sub-elements and attributes of SPE) O 120 121 COX: exit from zone declaration If fishing in stock recovery area or Western Waters 122 Start of Effort declaration: Exit out of zone COX Tag indicating start of a declaration on exit of the effort zone C 123 Date DA Date of exit (YYYY-MM-DD) C 124 Time TI Time of exit (HH:MM in UTC) C 125 Target specie(s) TS Species to be targeted whilst in zone (Demersal, Pelagic, Scallops, Crabs). List of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm CIF not conducting other fishing activities 126 Relevant area sub-declaration RAS Geographical location of the vessel. The list of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm. (See details of sub-elements and attributes of RAS). CIF not conducting other fishing activities 127 Position sub-declaration POS Position of exit (see details of sub-elements and attributes of POS) C 128 Catch taken sub-declaration SPE Catch taken whilst in zone (see details of sub-elements and attributes of SPE) O 129 130 CRO: crossing of zone declaration If crossing Stock Recovery or Western Water zones 131 Start of Effort declaration: Crossing of a zone CRO Tag indicating start of a declaration on crossing the effort zone (no fishing operation). Only DA TI POS needs to be specified in COE and COX declarations C 132 Entry in zone declaration COE (See details of sub-elements and attributes of COE) C 133 Exit from zone declaration COX (See details of sub-elements and attributes of COX) C 134 135 TRZ: trans-zonal fishing declaration If carrying out Trans-zonal fishing 136 Start of Effort declaration: Trans-zonal fishing TRZ Tag indicating start of a declaration on trans-zonal fishing C 137 Entry declaration COE First entry (see details of sub-elements and attributes of COE) C 138 Exit declaration COX Last exit (see details of sub-elements and attributes of COX) C 139 140 INS: inspection declaration To be provided by the authorities, but not the master 141 Start of inspection declaration INS Tag indicating start of an inspection sub-declaration O 142 Country of inspection IC ISO alpha-3 country code C 143 Assigned inspector IA For each state to provide a 4 digit number identifying their inspector C 144 Date DA Date of inspection (YYYY-MM-DD) C 145 Time TI Time of inspection (HH:MM in UTC) C 146 Position sub-declaration POS Position of inspection (see details of sub-elements and attributes of POS) C 147 148 DIS: discard declaration CIF required (3) (NEAFC, NAFO) 149 Start of Discard declaration DIS Tag containing details of fish discarded C 150 Date DA Date of discard (YYYY-MM-DD) C 151 Time TI Time of discard (HH:MM in UTC) C 152 Position sub-declaration POS Position when discarded (see details of sub-elements and attributes of POS) C 153 Discarded fish sub-declaration SPE Discarded fish (see details of sub-elements and attributes of SPE) C 154 155 PNO: prior notification of return declaration To be transmitted prior to return to port or if required by Community rules CIF required (3) 156 Start of Prior Notification PNO Tag indicating start of a Prior Notification declaration C 157 Predicted date of arrival to port PD Intended Date of arrival/crossing (YYYY-MM-DD) C 158 Predicted time of arrival to port PT Intended Time of arrival/crossing (HH:MM in UTC) C 159 Port name PO Port code (2 letter country code (ISO alpha-2 country code) + 3 letter port code). Port code list (CCPPP) to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 160 Relevant area sub-declaration RAS Fishing area to be used for prior notification of cod. List of codes for fishing and effort/conservation areas to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm. (See details of sub-elements and attributes of RAS). CIF in the Baltic sea 161 Predicted date DA Intended Date of landing (YYYY-MM-DD) in the Baltic for exiting area CIF in the Baltic sea 162 Predicted time TI Intended Time of landing (HH:MM in UTC) in the Baltic for exiting area CIF in the Baltic sea 163 Catch on Board sub-declarations (list of species SPE sub-declarations) SPE Catch on board (if pelagic need ICES zone). (see details of the sub-declaration SPE) C 164 Position sub-declaration POS Position for entering/leaving area/zone. (See details of sub-elements and attributes of POS). CIF 165 166 EOF: end of fishing declaration To be transmitted immediately after last fishing operation and before returning to port and landing fish 167 Start of Sign off of catch declaration EOF Tag indicating completion of fishing operations prior to return to port C 168 Date DA Date signed off (YYYY-MM-DD) C 169 Time TI Time signed off (HH:MM in UTC) C 170 171 RTP: return to port declaration To be transmitted on entry into port, after any PNO declaration and before landing any fish 172 Start of Return to port declaration RTP Tag indicating the return to the harbour at the end of the fishing trip C 173 Date DA Date of return (YYYY-MM-DD) C 174 Time TI Time of return (HH:MM in UTC) C 175 Port name PO Port code (ISO alpha-2 country code + 3 letter port code) list (CCPPP) to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 176 Reason for return RE Reason for returning to port (e.g. sheltering, taking on stores, landing.) The list of reason codes to be found a: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm CIF 177 Gear onboard GEA (See details of sub-elements and attributes of GEA). O 178 179 LAN: landing declaration To be transmitted after landing of catch 180 Start of Landing declaration LAN Tag indicating start of a landing declaration C 181 Date DA (YYYY-MM-DD  date of landing C 182 Time TI HH:MM in UTC  time of landing C 183 Sender type TS 3 letter code (MAS: master, REP:his representative,AGE: agent) C 184 Port name PO Port code (2 letter country code (ISO alpha-2 country code) + 3 letter port code). Port code list (CCPPP) to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 185 Catch landed sub-declaration (list of SPE with PRO sub-declarations) SPE Species, fishing areas, landed weights, related gears and presentations (see details of sub-elements and attributes of SPE) C 186 187 POS: position sub-declaration 188 Start of Position sub-declaration POS Tag containing coordinates of the geographical position C 189 Latitude (decimal) LT Latitude expressed in accordance with the WGS84 format used for VMS C 190 Longitude (decimal) LG Longitude expressed in accordance with the WGS84 format used for VMS C 191 192 GEA: gear deployment sub-declaration 193 Start of Gear deployment sub-declaration GEA Tag containing coordinates of the geographical position C 194 Gear type GE Gear code according to FAOs International Standard Statistical Classification of the Fishing Gear  C 195 Mesh Size ME Size of mesh (in millimetres) CIF gear has mesh subject to size requirement 196 Gear Capacity GC Gear size and number CIF required for type of gear deployed 197 Fishing operations FO Number of fishing operations (hauls) per 24 hour period CIF if vessel licensed to fish deep sea stocks 198 Fishing time DU Number of hours the gear was deployed CIF if vessel licensed to fish deep sea stocks 199 Gear shot sub-declaration GES Gear shot sub-declaration (see details of sub-elements and attributes of GES) CIF required (3) (vessel uses static or fixed gear) 200 Gear retrieved sub-declaration GER Gear retrieved sub-declaration (see details of sub-elements and attributes of GER) CIF required (3) (vessel uses static or fixed gear) 201 Gillnet deployment sub-declaration GIL Gillnet deployment sub-declaration (see details of sub-elements and attributes of GIL) CIF vessel has permits for ICES Zones IIIa, Iva, Ivb, Vb, Via, Vib, VIIb, c, j, k and XII 202 Fishing depths FD A distance from water surface to the lowest part of the fishing gear (in metres). Applies to vessels using towed gear, long lines and fixed nets CIF deep sea fishing and in Norwegian waters 203 Average number of hooks used on longlines NH The average number of hooks used on the long lines CIF deep sea fishing and in Norwegian waters 204 The average length of the nets GL The average length of nets when using fixed nets (in metres) CIF deep sea fishing and in Norwegian waters 205 The average height of the nets GD The average height of nets when using fixed nets (in metres) CIF deep sea fishing and in Norwegian waters 206 207 GES: gear shot sub-declaration CIF required by the rules (3) 208 Start of Position sub-declaration GES Tag containing gear shot info C 209 Date DA Date gear shot (YYYY-MM-DD) C 210 Time TI Time gear shot (HH:MM in UTC) C 211 POS sub-declaration POS Position where gear shot (see details of sub-elements and attributes of POS) C 212 213 GER: gear retrieved sub-declaration CIF required by the rules (3) 214 Start of Position sub-declaration GER Tag containing gear retrieved info C 215 Date DA Date gear retrieved (YYYY-MM-DD) C 216 Time TI Time gear retrieved (HH:MM in UTC) C 217 POS sub-declaration POS Position where gear retrieved (see details of sub-elements and attributes of POS) C 218 219 GIL Gillnet deployment sub-declaration CIF vessel has permits for ICES Zones IIIa, Iva, Ivb, Vb, Via, Vib, VIIb, c, j, k and XII 220 Start of Gillnet sub-declaration GIL Tag starting gillnet deployment 221 Nominal length of one net NL Information required to be recorded during each fishing trip (in metres) C 222 Number of nets NN Number of nets in a fleet C 223 Number of fleets FL Number of fleets deployed C 224 POS sub declaration POS Position of each fleet deployment (see details of sub-elements and attributes of POS) C 225 Depth of each fleet deployed FD Depth for each fleet deployed (a distance from water surface to the lowest part of the fishing gear) C 226 Soak time of each fleet deployed ST Soak time for each fleet deployed (hours) C 227 228 GLS: gear loss sub-declaration Loss of fixed Gear CIF required by the rules (3) 229 Start of GLS sub declaration GLS Data on fixed gear lost 230 Date gear lost DA Date gear lost (YYYY-MM-DD) C 231 Number of units NN Number of gears lost CIF 232 POS sub-declaration POS Last known position of gear (see details of sub-elements and attributes of POS) CIF 233 234 RAS: Relevant area sub declaration RAS Relevant area depending on the relevant reporting requirement  at least one field should be filled in. List of codes will be placed at the EC website with a location to be specified. CIF 235 FAO area FA FAO area (e.g. 27) CIF 236 FAO (ICES) sub-area SA FAO (ICES) sub-area (e.g. 3) CIF 237 FAO (ICES) division ID FAO (ICES) division (e.g. d) CIF 238 FAO (ICES) sub- division SD FAO (ICES) sub-division (e.g. 24) (Meaning together with the above 27.3.d.24) CIF 239 Economic zone EZ Economic zone CIF 240 Ices statistical rectangle SR ICES statistical rectangle (e.g. 49E6) CIF 241 Fishing effort zone FE List of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm. CIF 242 243 SPE: species sub-declaration Aggregate quantity by species 244 Start of SPE sub-declaration SPE Details of fish caught by species C 245 Species name SN Name of the species (FAO alpha-3 code) C 246 Weight of fish WT Depending on context this item to be either 1. Total weight of fish (in kilograms) in catch period 2. Total weight of fish (in kilograms) on board (aggregate) or 3. Total weight of fish (in kilograms) landed 4. Total weight of fish discarded or used as a life bait CIF species not counted; in bluefin tuna fishery 247 Number of fish NF Number of fish (when catch have to be registered in numbers of fish i.e. salmon, tuna) CIF salmon, tuna fishery 248 Quantity held in nets NQ Estimate of quantity held in nets i.e. not in hold CIF life tuna 249 Number held in nets NB Estimate of number of fish held in nets i.e. not in hold CIF life tuna 250 Relevant area sub-declaration RAS The geographical area in which the majority of the catch was taken. List of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm. (See details of sub-elements and attributes of RAS). C 251 Gear type GE Letter code according to FAOs International Standard Statistical Classification of the Fishing Gear  CIF landing declaration for certain species and catch areas only 252 Processing sub-declaration PRO (See details of sub-elements and attributes of PRO) CIF for landing (transhipment) declaration 253 254 PRO: processing sub-declaration Processing/presentation for each specie landed 255 Start of Processing sub-declaration PRO Tag containing fish processing details C 256 Fish freshness category FF Fish freshness category ( A, B, E, V, SO) CIF Sales Note 257 State of preservation PS Letter code for the state of the fish e.g. live, frozen, salted. List of codes to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 258 Presentation of fish PR Letter code for the product presentation (reflects manner of processing): use codes found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 259 Processings type of packaging TY 3 letter code (CRT=cartons, BOX=boxes, BGS=bags, BLC=blocks) CIF for TRA, O for LAN 260 Number of packing units NN Number of packing units: cartoons, boxes, bags, containers, blocks etc CIF for TRA, O for LAN 261 Av weight per unit of packing AW Product weight (kg) CIF for TRA, O for LAN 262 Conversion factor CF A numerical factor that is applied to convert fish processed weight into fish live weight O 263 264 Sales note declaration: SAL SAL is a Sales message 265 The following attributes need to be specified A Sale message may be either a Sales Note line or a Take-over line 266 Start of sales record SAL Tag indicating start of sales record C 267 Vessels Community Fleet Register number IR With format AAAXXXXXXXXX where A is an uppercase letter being the country of first registration within the EU and X being a letter or a number C 268 Vessels call sign RC International radio call sign CIF CFR not up to date 269 Vessels external identification XR Side (hull) number of registration of the vessel that landed the fish O 270 Country of registration FS ISO alpha-3 country code C 271 Name of vessel NA Name of the vessel that landed the fish O 272 SLI declaration SLI (See details of sub-elements and attributes of SLI) CIF sale 273 TLI declaration TLI (See details of sub-elements and attributes of TLI) CIF take-over 274 275 SLI: sales line declaration 276 Start of Sales line declaration SLI Tag containing details of a consignment sale C 277 Date DA Date of the sale (YYYY-MM-DD). C 278 Sale country SC Country where the sale took place (ISO alpha-3 country code) C 279 Sale location SL Port code list (CCPPP) to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 280 Name of seller NS Name of auction centre, other body or person selling the fish C 281 Name of buyer NB Name of body or person buying the fish C 282 Sales contract reference number CN Sales contract reference number O 283 Source document sub-declaration SRC (See details of sub-declaration and attributes of SRC) C 284 Consignment sold sub declaration CSS (See details of sub-declaration and attributes of CSS) C 285 286 SRC sub declaration Flag state authorities shall track back the source document based on the vessels logbook and landing data 287 Start of Source document sub-declaration SRC Tag containing details of the source document for the consignment sold C 288 Date of landing DL Date of landing (YYYY-MM-DD). C 289 Country and Port name PO Country and Port name for place of landing. Country Port code list (CCPPP) to be found at: http://ec.europa.eu/fisheries/cfp/control_enforcement/ers_en.htm C 290 291 CSS sub-declaration 292 Start of Consignment sold sub declaration CSS Tag containing details of the item sold C 293 Fish price FP Price per Kg C 294 Currency of sale CR Currency of price of sale. - List of currency symbols/codes will be placed at the EC web site with a location to be specified C 295 Fish size category SF Size of fish (1-8; one size or kg, g, cm, mm or number of fish per kg as appropriate) CIF 296 Product destination (purpose) PP Codes for human consumption, carry-over, industrial purposes CIF 297 Withdrawn WD Withdrawn through a Producers Organisation (Y-yes, N-no, T  temporarily) C 298 P.O. Use code OP List of codes will be placed at the EC web site with a location to be specified O 299 Species in the consignment SPE (See details of sub-elements and attributes of SPE) C 300 TLI: take-over declaration 301 Start of TLI declaration TLI Tag for details of take-over event C 302 Date DA Date of the take-over (YYYY-MM-DD). C 303 Take-over country SC Country where the Take-over took place (ISO alpha-3 country code) C 304 Take-over location SL Port code or place name (if not in port) where the take-over took place  list to be found at the EC web site with a location to be specified http://ec.europa.eu/fisheries/cfp/control_enforcement_en.htm C 305 Name of take-over organisation NT Name of the organisation that took-over the fish C 306 Take-over contract reference number CN Take-over contract reference number O 307 SRC sub declaration SRC (See details of sub-elements and attributes of SRC) C 308 Consignment taken over sub declaration CST (See details of sub-elements and attributes of CST) C 309 310 CST sub declaration 311 Start of line for each consignment taken over CST Tag containing detail line for each species taken over C 312 Fish size category SF Size of fish (1-8; one size or kg, g, cm, mm or number of fish per kg as appropriate) O 313 Species in the consignment SPE (See details of sub-elements and attributes of SPE) C (1) Present annex replaces in full the annex to the Commission Regulation (EC) no 1566/2007 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing. (2) Compulsory if required by the Community rules, international or bilateral agreements. (3) When CIF does not apply then attribute is optional. 1. Character set definitions are available at http://europa.eu.int/idabc/en/chapter/556used for ERS should be: Western character set (UTF-8) 2. All Codes (or appropriate references) will be listed on the EC Fisheries web site with a location to be specified: http://ec.europa.eu/fisheries/cfp/control_enforcement_en.htm (including codes for corrections, ports, fishing areas, intentions on leaving port, reasons for returning to port, type of fishing/target species, codes on entering conservation/effort zones and other codes or references; 3. All 3 character codes are XML elements (3 character code), all 2 character codes are XML attributes; 4. The XML sample files and the reference XSD definition of the above Annex will be placed on the EC website with a location to be specified. 5. All the weights in the table are expressed in kilograms and, if needed with up to 2 decimals of precision.